 Case:17-01032-EAG7 Doc#:183 Filed:01/21/21 Entered:01/21/21 09:51:01        Desc: Main
                            Document Page 1 of 1


 1                     IN THE UNITED STATES BANKRUPTCY COURT FOR
                                 THE DISTRICT OF PUERTO RICO
 2

 3
     IN RE:                                    CASE NO. 17-01032-EAG
 4   ALMARIS SERRANO COLON                     Chapter 7

 5

 6
     xx-xx-8337
 7
                    Debtor(s)                      FILED & ENTERED ON JAN/21/2021
 8

 9
                               ORDER GRANTING EXTENSION OF TIME
10
           Chapter 7 Trustee’s motion requesting extension of time until March 26,
11
     2021 to request the revocation of the Debtor’s discharge under 11 U.S.C.§727(d)
12
     and (e) (docket entry #158) is hereby granted.
13

14         IT IS SO ORDERED.

15         In Ponce, Puerto Rico, this 21 day of January, 2021.

16

17

18

19

20

21

22

23

24

25

26

27

28

29
